Case 1:15-cv-00382-HSO-JCG Document 328 Filed 01/03/19 Page 1of3

SOUTHERN DISTRICT OF SSISSIPP|

FILED

    
    

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

SOUTHERN DIVISION ARTHUR JOHNSTON
ee DEPUTY
DOUGLAS HANDSHOE PLAINTIFF
VS. CIVIL ACTION NO. 1:15cv382HSO-JCG
VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A TROUT
POINT LODGE LTD OFNOVA SCOTIA
& IN THEIR INDIVIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, TORSTAR
CORPORATION, NATIONAL
GEOGRAPHIC SOCIETY, XYZ
FOUNDATION & JOHN DOES 1-50 DEFENDANTS

 

DEFENDANT CHARLES LEARY'S
PRO SE MOTION FOR SUMMARY JUDGMENT ON
ALL COUNTS

 

COMES NOW Plaintiff by counterclaim Charles Leary, appearing pro se, and files this
his Motion under Fed.R.Civ.P. 56 for summary judgment on all extant counterclaims in this case.
That is: (a) violation of 17 USC Section 512(f); (b) copyright infringement, for which he seeks
equitable relief; and (c) malicious prosecution in this case. Dr. Leary also requests costs and
attorney's fees under 17 USC Section 512(f) and 505. A memorandum brief supporting this

motion in detail is attached, as are a Declaration and exhibits.

RESPECTFULLY SUBMITTED, this the 5\ day of December , 2018.

Po fe

io

cHaRLES LEARY, DEFENDANT

appearing pro se
Case 1:15-cv-00382-HSO-JCG Document 328 Filed 01/03/19 Page 2 of 3

308 Sth Ave E
Vancouver, BC VST 1H4
Canada

802-440-0213
foodvacation@gmail.com
Case 1:15-cv-00382-HSO-JCG Document 328 Filed 01/03/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that, on_| Me C ) ] , 2018, I caused a true and correct copy of the above
and foregoing to be filed utilizing the Court’s CM/ECF electronic document filing system, which
caused notice of such filing to be delivered to all counsel of record and parties requesting notice,
and by United States First Class Mail, postage prepaid, to the following non-ECF participants

having appeared in this action:

[none]

3 ge Pes r ay

Charles L. Leary e
